Opinion issued October 24, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00885-CV
____________

PALOMINO PLACE APARTMENTS, Appellant

V.

SARAH RELIFORD, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 761, 594



O P I N I O N
	The Court today considered the parties' joint motion to reverse final judgment
by default and remand case to trial court for new trial.  See Tex. R. App. P. 42.1(a)(1).
The motion is granted as follows:

	The trial court's judgment by default of February 8, 2002 is reversed.


	The case is remanded to the trial court for a new trial and further
proceedings.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1(c).

 PER CURIAM
Panel consists of Justices Hedges, Keyes, and Wilson (1)
Do not publish.  Tex. R. App. P. 47.				




1.    The Honorable Davie L. Wilson former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.